[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                    FILED
                                No. 05-17181
                                                           U.S. COURT OF APPEALS
                            Non-Argument Calendar            ELEVENTH CIRCUIT
                          ________________________                May 4, 2006
                                                              THOMAS K. KAHN
                     D. C. Docket No. 04-03011-CV-MHS-1

PAUL E. KREBS,

                                                         Plaintiff-Appellant,

                                      versus

AVIATION CONSTRUCTORS, INC.,

                                                         Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (May 4, 2006)

Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:

      Paul E. Krebs (“Krebs”) appeals the district court’s denial of his motion for

partial summary judgment and the district court’s grant of summary judgment to the
Appellee, Aviation Constructors, Inc. (“AVI”). In the district court, Krebs asserted

a state-law breach of contract claim, as well as claims based on the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et seq., following his

termination from his position as a company vice president.

      The court determined that Krebs’s written employment contract is

unenforceable under Georgia law because it does not contain terms essential to an

employment agreement–compensation and duties. Krebs contends on appeal that the

district court erred in its interpretation of Georgia contract claw. We find no error in

the district court’s determination. The contract at issue in this case lacked sufficient

terms to make it enforceable under Georgia law. See Weill v. Brown, 29 S.E.2d 54,

57 (Ga. 1944) (holding an employment contract with indefinite terms of

compensation, duration, and duties to be unenforceable and stating that, for an

employment contract to be enforceable, “‘the nature and character of the services to

be performed and the amount to be paid therefor must be of such a character that it

can be ascertained.’”) (quoting Mosteller v. Mashburn, 12 S.E.2d 142, 145 (Ga. App.

1940)).

      Krebs also contends that the district court erred in concluding that Krebs’s

termination was not motivated by a desire to deprive him of ERISA-covered

employment benefits. ERISA forbids termination of an employee for the purpose of

                                           2
depriving him of ERISA-covered benefits. See 29 U.S.C. § 1140. To survive

summary judgment on a claim based on this section, a plaintiff must provide direct

or circumstantial evidence of the employer’s specific intent to deprive him of benefits

by terminating him. Clark v. Coats & Clark, 990 F.2d 1217, 1223 (11th Cir. 1993).

No direct evidence of specific intent exists in this case, so Krebs was required to

show (1) that he was entitled to ERISA benefits; (2) that he was qualified for his

position; and (3) that the circumstances surrounding his termination give rise to an

inference of specific intent. See id. Assuming arguendo that Krebs made a sufficient

showing in the district court to warrant this inference, the burden then shifted to AVI

to articulate a legitimate business reason for terminating Krebs. See Gitlitz v.

Compagnie Nationale Air France, 129 F.3d 554, 559 (11th Cir. 1997). And, because

the written employment contract was unenforceable as an employment contract, the

reason for termination did not need to be one permitted by this written employment

agreement. AVI articulated a reason unrelated to Krebs’s ERISA benefits–that he

failed to comply with a directive of senior management–and Krebs did not

demonstrate that this reason was pretextual. Accordingly, we conclude that the court

correctly determined that Krebs put forth insufficient evidence to survive summary

judgment.

      AFFIRMED.

                                          3